Citation Nr: 1816760	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for bilateral Terrien's marginal degeneration (previously evaluated as bilateral Mooren's ulcer).

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) from January 2013 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACTS

1.  The Veteran's PTSD symptoms have been manifested, at worst, by occupational and social impairment with reduced reliability and productivity; deficiencies in most areas have not been shown.

2.  The Veteran's bilateral eye disorder has been manifested by bilateral corrected distance vision of 20/40 with recurrent episodes of corneal inflammation and symptoms of ocular pain, photophobia, and blurred vision, which have not resulted in incapacitating episodes of one week or more during any twelve month period.

3.  The preponderance of the evidence shows that the Veteran is able to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 50 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating in excess of 10 percent for bilateral Terrien's marginal degeneration have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, DC 6001 (2017).

3.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities.

II.  PTSD and TDIU

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran is currently rated at 30 percent.  The next highest rating is 50 percent.

Under DC 9411 a 50 percent disability rating is warranted for PTSD when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.).  38 C.F.R. § 4.130 (2017).

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116   (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of 

VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has asserted that he is entitled to a higher evaluation for his service-connected PTSD.  His PTSD has been evaluated as 30 percent disabling from February 22, 2012.  The Board finds that a 50 percent rating is warranted for the entire period on appeal due to evidence of moderate impairment resulting from disturbances of motivation and mood and a difficulty in establishing and maintaining effective work and social relationships.

In March 2012, the Veteran reported to his private examiner that his service-connected eye condition with its photophobia affected his ability to enjoy the outdoors or any sports played outside.  It was also noted that the Veteran had been employed for about 17 years with the United States Postal Service.  He endorsed recurrent disturbing memories and events that occurred during his military career.  He also endorsed recurrent dreams about his military experience.  His recurrent thoughts of disturbing events resulted in physical manifestations of heart palpitations, breathing problems, and uncontrollable sweating.  The Veteran reported feeling distant and cut off from people and that he felt emotionally numb.  He endorsed chronic sleep impairment.  He also reported feeling irritable and having angry outbursts.  He noted hypervigilance and trouble with concentration.  He endorsed feelings of sadness.  He denied suicidal ideation or homicidal ideation and mentioned that he had never had thoughts of suicide .  He experienced feelings of anxiousness and queasiness while being alone at home or in crowded places and was subsequently screened for a panic disorder.  On examination, his speech was found to be normal.  He was dressed casually.  Insight and judgment were fair.

During May 2012 private treatment, the Veteran reported experiencing a major panic attack while at work.  He also reported that he went fishing with multiple people, which caused him to feel uncomfortable.  The Veteran noted that he could control his feelings of moodiness.

The Veteran reported experiencing symptoms of anxiety in an August 2012 Progress Note with his private physician.

The Veteran received a VA examination in October 2012 where it was noted he had been married for 19 years of which the Veteran described as a healthy relationship.  The VA examiner found that the Veteran suffered from occupational and social impairment due to mild or transient symptoms associated with his PTSD.  The examiner provided two diagnoses for the Veteran - PTSD and a panic disorder with agoraphobia - and determined that it was possible to differentiate the symptoms attributable to each diagnoses.  However, the examiner noted that it was not possible to differentiate what portion of the occupational and social impairment was attributable to each diagnosis because both mental disorders have a component of avoidance and an inability to effectively cope with perceived or real stressors.  It was also noted that the Veteran denied a personal history of mental health issues.  The Veteran's symptoms included anxiety, weekly panic attacks, chronic sleep impairment, disturbances of motivation and mood, a difficulty in establishing relationships, a difficulty in adapting to stressful circumstances, and being easily frustrated and angered toward others.  There were no findings of gross impairment in thought processes or communication, disorientation, impaired judgment, or suicidal ideation.  Additionally, symptoms such as an inability to establish and maintain effective relationships, obsessional rituals that interfere with routine activities, spatial disorientation, a neglect of personal appearance and hygiene, or impaired impulse control were not documented.

He reported experiencing trouble with coworkers during his January 2013 private evaluation.  The examiner did not find psychosis or delusions during that exam, and the Veteran denied auditory and visual hallucinations and suicidal ideation or homicidal ideation.

The Board finds that the criteria for a rating in excess of 50 percent for PTSD are not met at any point during the appeal period.  First, while not dispositive of the matter, the examiner who conducted the October 2012 VA examination, in reporting what best summarized the level of occupational and social impairment, found that the Veteran suffered from occupational and social impairment due to mild or transient symptoms.  Symptoms such as an inability to establish and maintain effective relationships, obsessional rituals that interfere with routine activities, spatial disorientation, a neglect of personal appearance and hygiene, or impaired impulse control were not found.

A 70 percent rating would also not be consistent with the fact that the Veteran has been working at the United States Postal Service for over 20 years.  Moreover, although the Veteran is socially withdrawn and has reported strained work relationships, he has remained married for over 20 years of which the Veteran described as a healthy relationship.

Therefore, the Board finds a rating in excess of 50 percent is not warranted because the Veteran's social and occupational impairment during this period more nearly approximated the reduced reliability and productivity contemplated by a 50 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.

Additionally, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Moreover, the Veteran is employed full-time and, thus, is not totally occupationally impaired.  As such rating criteria requires that there be total occupational and social impairment, the Veteran does not meet the requirements for a 100 percent rating for his PTSD.

Next, the question for the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, primarily psychiatric.  The Board finds that competent, credible, and probative evidence establishes that the Veteran is able to secure and follow a substantially gainful occupation and TDIU is not warranted.  The most recent evidence reflects that the Veteran is currently employed and has been for the period on appeal.

Finally, there is no evidence to show that the Veteran's PTSD has had a marked interference with his employment or that there have been frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2017).  There is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Accordingly, entitlement to a TDIU is denied, and as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App.at 49.

III.  Terrien's Marginal Degeneration

The Veteran's service-connected Terrien's marginal degeneration is assigned a 10 percent rating under DC 6001.

Pursuant to 38 C.F.R. § 4.79, DC 6001, any compensable rating requires incapacitating episodes.  The rating schedule defines an incapacitating episode as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider."

In a January 2014 private treatment record, the Veteran reported recurrent ocular irritation.  Steroid eye drops were recommended for treatment.

On a Form WH-380-E received in November 2014, a VA examiner noted that the Veteran had been treated multiple times between March 2008 and October 2012 at the Durham VAMC.  It was documented on the form that the Veteran was able to perform his job functions despite his bilateral eye condition.  It was reported that the Veteran suffered from recurrent episodes of corneal inflammation.  Symptoms included ocular pain, photophobia, and blurred vision, which were treated with a topical prescription.  It was noted that the Veteran had not been incapacitated for any single continuous period of time due to his bilateral eye condition.  It was stated that the frequency of the Veteran's flare-ups was once per year with a duration of seven days per episode.

During a December 2014 VA examination, it was noted that the Veteran suffered from peripheral corneal thinning related to Terrien's marginal degeneration.  The examiner noted that the Veteran's episodes of remission and reoccurrence of inflammation respond well to topical steroids.  The Veteran reported photophobia and eye pain due to his condition.  Uncorrected distance and uncorrected near visual acuity were found to be 20/50 bilaterally.  Corrected distance and corrected near visual acuity were found to be 20/40 bilaterally.  The examiner determined that the Veteran did not have any incapacitating episodes attributable to his eye condition within the past 12 months. 

In considering the evidence of record, the Board concludes that the criteria for a rating higher than 10 percent have not been satisfied during the period on appeal.  The aforementioned evidence does not show that the Veteran has had any incapacitating episodes due to inflammation of the cornea during the period on appeal.  No tumors or neoplasms were noted in the December 2014 VA examination along with any trachomatous, bilateral ectropion, bilateral entropion, bilateral lagophthalmos, bilateral disorder of the lacrimal apparatus, aphakia or dislocation of the crystalline lens, so DCs 6014, 6017, 6020, 6021, 6022, 6025, or 6029 do not apply.  The December 2014 VA examination found corrected distance and corrected near visual acuity to be 20/40 bilaterally.  Accordingly, a higher rating under impairment of central visual acuity is not applicable.  See 38 C.F.R. 
§ 4.79, DCs 6061 - 6066.  Finally, the Veteran was found to have no contraction of his visual field or any loss of his visual field as noted in the December 2014 examination.  Accordingly, DC 6080 does not apply.

The Board finds that the schedular criteria for an evaluation higher than 10 percent have not been met.  Accordingly, as the preponderance of the evidence is against a finding for an evaluation higher than 10 percent, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App.at 49.


ORDER

An initial rating of 50 percent, and no higher, for PTSD is granted.

A rating in excess of 10 percent for bilateral Terrien's marginal degeneration is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


